Exhibit 10.7
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
NAMED EXECUTIVE OFFICERS
          Base Salaries. The current annual base salaries for the current
executive officers of Western Digital Corporation (the “Company”) who were named
in the Summary Compensation Table in the Company’s Proxy Statement that was
filed with the Securities and Exchange Commission in connection with the
Company’s 2010 Annual Meeting of Stockholders (the “Named Executive Officers”)
are as follows:

                      Current   Named Executive Officer   Title   Base Salary  
John F. Coyne
  President and Chief Executive Officer   $ 1,000,000  
Timothy M. Leyden
  Chief Operating Officer   $ 600,000  

          Semi-Annual Bonuses. Under the Company’s Incentive Compensation Plan
(the “ICP”), the Named Executive Officers are also eligible to receive
semi-annual cash bonus awards that are determined based on the Company’s
achievement of performance goals pre-established by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors as well as other
discretionary factors. The ICP, including the performance goals established by
the Committee for the second half of fiscal 2011, are further described in the
Company’s current report on form 8-K filed with the Securities and Exchange
Commission on February 15, 2011, which is incorporated herein by reference.
          Additional Compensation. The Named Executive Officers are also
eligible to receive equity-based incentives and discretionary bonuses as
determined from time to time by the Committee, are entitled to participate in
various Company plans, and are subject to other written agreements, in each case
as set forth in exhibits to the Company’s filings with the Securities and
Exchange Commission. In addition, the Named Executive Officers may be eligible
to receive perquisites and other personal benefits as disclosed in the Company’s
Proxy Statement filed with the Securities and Exchange Commission in connection
with the Company’s 2010 Annual Meeting of Stockholders.

 



--------------------------------------------------------------------------------



 



DIRECTORS
          Annual Retainer and Committee Retainer Fees. The following table sets
forth the current annual retainer and committee membership fees payable to each
of the Company’s non-employee directors:

              Current Annual   Type of Fee   Retainer Fees  
Annual Retainer
  $ 75,000  
Lead Independent Director Retainer
  $ 20,000  
Non-Executive Chairman of Board Retainer
  $ 100,000  
Additional Committee Retainers
       
•   Audit Committee
  $ 10,000  
•   Compensation Committee
  $ 5,000  
•   Governance Committee
  $ 2,500  
Additional Committee Chairman Retainers
       
•   Audit Committee
  $ 15,000  
•   Compensation Committee
  $ 10,000  
•   Governance Committee
  $ 7,500  

          The retainer fee to the Company’s lead independent director referred
to above is paid only if the Chairman of the Board is an employee of the
Company. Effective commencing with the Company’s 2010 Annual Meeting of
Stockholders, the annual retainer fees are paid immediately following the Annual
Meeting of Stockholders.
          Non-employee directors do not receive a separate fee for each Board of
Directors or committee meeting they attend. However, the Company reimburses all
non-employee directors for reasonable out-of-pocket expenses incurred to attend
each Board of Directors or committee meeting. Mr. Coyne, who is an employee of
the Company, does not receive any compensation for his service on the Board or
any Board committee.
          Additional Director Compensation. The Company’s non-employee directors
are also entitled to participate in the following other Company plans as set
forth in exhibits to the Company’s filings with the Securities and Exchange
Commission: Non-Employee Director Option Grant Program and Non-Employee Director
Restricted Stock Unit Grant Program, each as adopted under the Company’s Amended
and Restated 2004 Performance Incentive Plan; Amended and Restated Non-Employee
Directors Stock-for-Fees Plan; and Deferred Compensation Plan.

 